EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jake Myung on 11/23/2021.

The application has been amended as follows:
16. (Currently amended) A method, comprising: 
receiving a write request for a volume partition, by a head node of a data storage system acting as a primary head node for the volume partition; 
writing, by the head node, data included in the write request to a storage of the head node; 
causing, by the head node, the data included with the write request to be replicated from the head node to a set of two or more other head nodes of the data storage system acting as reserve head nodes for the volume partition; 
receiving, by the head node, a plurality of additional write requests for the volume partition and performing, for the additional write requests, said writing data included in the additional write requests to the storage of the head node and said causing data included in the additional write requests to be replicated to the set of two or more head nodes; 
providing an acknowledgement of the write request subsequent to the data being replicated to the two or more reserve head nodes[[-]];and 
erasure encoding respective parts of the data included in the write request and the additional write requests that is stored in the storage of the head node and causing the erasure encoded respective parts of the data to be stored in a plurality of mass storage devices of the data storage system, wherein the acknowledgement is provided asynchronously with respect to the respective parts of the data being erasure encoded.

19. (Currently amended) The method of claim 16, wherein erasure encoding the respective parts of the data  comprises: 
generating striped columns of the data stored in the head node acting as the primary head node for the volume partition; and 
generating parity columns of the data stored in the head node acting as the primary head node for the volume partition, 
wherein the striped columns and parity columns comprise fewer copies of the data for the volume partition than are stored in the head node acting as the primary head node for the volume partition and the set of two or more head nodes acting as the reserve head nodes for the volume partition.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claim 1 recites a data storage system, comprising: 
a plurality of head nodes; and 
a plurality of mass storage devices, 
wherein for a volume partition of a volume to be stored in the data storage system, a control plane of the data storage system is configured to designate a first head node of the plurality of head nodes as a primary head node for the volume partition and designate two or more other ones of the head nodes of the data storage system as reserve head nodes for the volume partition, 
wherein, based, at least in part, on receiving a write request for the volume partition, the primary head node for the volume partition is configured to: 

cause the data included with the write request to be replicated to the two or more reserve head nodes; 
wherein the primary head node for the volume partition is further configured to: 
	erasure encode respective parts of the data stored in the storage of the primary head node and cause the erasure encoded respective parts of the data to be stored in a plurality of the mass storage devices; and 
provide an acknowledgement of the write request subsequent to the data being replicated to the two or more reserve head nodes, wherein the head node is configured to provide the acknowledgement prior to the respective parts of the data being erasure encoded.

When considering claim 1 as a whole, the prior art of record does not teach the limitations: wherein for a volume partition of a volume to be stored in the data storage system, a control plane of the data storage system is configured to designate a first head node of the plurality of head nodes as a primary head node for the volume partition and designate two or more other ones of the head nodes of the data storage system as reserve head nodes for the volume partition, wherein, based, at least in part, on receiving a write request for the volume partition, the primary head node for the volume partition is configured to: write data included with the write request to a storage of the primary head node; cause the data included with the write request to be replicated to the two or more reserve head nodes; wherein the primary head node for the volume partition is further configured to: erasure encode respective parts of the data stored in the storage of the primary head node and cause the erasure encoded respective parts of the data to be stored in a plurality of the mass storage devices; and provide an acknowledgement of the write request subsequent to the data being replicated to the two or more reserve head nodes, wherein the head node is configured to provide the acknowledgement prior to the respective parts of the data being erasure encoded.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 6 and 16, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136